DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/30/2020.
Claim 19 recites an LED component, and is directed to nonelected Species 4.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, lines 11-12, it appears that the phrase “the proximal liner portion the upper” should have a comma or a semi-colon between ‘the liner portion’ and ‘the upper’.
Claim 7 has an incorrect claim identifier; the claim is not amended.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato et al. (US 5,647,150), herein Romanato, in view of Bingham, Jr. (US 2,982,033), herein Bingham.

Romanato does not disclose an internal complex graphic. Bingham teaches footwear (boot 20) with an internal complex graphic (ornamentation element 25, which may be plastic sheet material). The footwear includes an upper (upper 21/layer 33) with a sock liner (inner lining 24/layer 32). The internal complex graphic is attached to, separate from, and extending away from the surface of the sock liner (as seen in Fig. 9, 9a the graphic has a thickness which extends away from the sock liner) at a proximal liner portion that forms a portion of the interior surface, and the upper comprises an injectable molding material extending from the exterior surface to the graphic at the proximal liner portion with the graphic blocking the injectable molding material from impregnating the proximal liner portion (as seen in Fig. 9, 9a) such that the interior surface comprises unimpregnated sock liner at the proximal liner portion. The upper material may be translucent or transparent such that the ornamental area shows through, imparting a desirable ornamental appearance to the boot (column 2, lines 35-72; column 3, lines 1-7; column 4, lines 1-46; Fig. 9, 9a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an internal complex graphic, as taught by Bingham, to the footwear of Romanato in order to impart a desirable ornamental appearance to the footwear. The footwear of the combination of Romanato and Bingham would include an internal 
Regarding claim 2, Romanato discloses that the injection molding material may be a variety of materials commonly used for injection molding, but does not specifically disclose polyvinyl chloride. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyvinyl chloride as the injectable molding material in order to use a material well known for use in forming injection molded boots which provides a sturdy and waterproof boot.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Bingham teaches that a transparency property of the injectable molding material is selected from a group consisting of: clear, translucent, partially-opaque, and opaque (column 4, lines 32-33).
Regarding claim 5, Romanato discloses the sock liner being made of a low thread count fabric; and the injectable molding material traversing into an interspacing of the low thread count fabric (column 2, line 25-column 3, line 10; Fig. 6, 7).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato and Bingham, as applied to claim 1, further in view of Mahide et al. (US 3,921,313), herein Mahide.
The combination of Romanato and Bingham does not specifically disclose an insole, midsole, and outsole. Mahide teaches an injected footwear with internal complex graphic which comprises: a 
The upper, the insole, and the midsole may be made of a first-step portion of the injectable molding material; and the outsole being made of a second-step portion of the injectable molding material. Claim 4 is a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato and Bingham, as applied to claim 1, in view of Diepenbrock et al. (US 8,516,724), herein Diepenbrock.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato, Bingham, and Diepenbrock, as applied to claims 1 and 6, further in view of Sullivan et al. (US 2012/0129631), herein Sullivan.
The combination of Romanato, Bingham, and Diepenbrock does not specifically disclose that the reflective material is mica particulate. Sullivan teaches that a transparent layer having granular reflective material mixed into it may use mica particulate as the granular material (paragraph 0013, 0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used mica particulate as the granular reflective material, as taught by Sullivan, in order to use a material which may be mixed into a transparent layer and which has light-reflective properties to provide special decorative effects. 
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 10/13/2021, with respect to claims 1 and 4 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 112(b) rejections of claims 1-7 have been withdrawn. 
Applicant's arguments filed 10/13/2021 with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that Bingham discloses a fabric sock with a woven-in decorative pattern that cannot stop a polymer from penetration therethrough (Arguments, pages 5-6). However, this is only one example within Bingham of a type of internal graphic/ornament. Bingham clearly discloses that the ornament may be an element cut from plastic sheet material or metal foil and adhered to the sock liner (column 2, line 61-column 3, line 9; column 4, lines 12-15). These materials are not woven-in, and would act to block injectable molding material from the portion of the sock liner to which they are adhered. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732